

Exhibit 10.2
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
GRANTED UNDER 2018 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD 
Unless defined in this Restricted Stock Unit Award (this “Award Document”),
capitalized terms will have the same meanings ascribed to them in the Charles
River Laboratories International, Inc. 2018 Incentive Plan (the “Plan”).      
Pursuant to Section 4(c) of the Plan, you have been granted restricted units of
Common Stock on the following terms and subject to the provisions of the Plan,
which is incorporated by reference.  In the event of a conflict between the
provisions of the Plan and this Award Document, the provisions of the Plan will
prevail.  Each unit entitles you to receive one share of the Company’s Common
Stock at such time as your units vest in accordance with the schedule set forth
below.  The grant of the units to you does not transfer title to the underlying
shares to you until such units have vested.  Therefore, you do not have any
voting or dividend rights relating to the underlying shares until such time as
units vest; however any dividend equivalents on the unvested portion of your
restricted stock units will be held in an escrow account until such shares vest.

Name:
[Participant Name:First Name Last Name]  
Total Number of Units Granted:
[Granted:Shares Granted]   
Date of Grant:
[Grant Date:Month DD, YYYY]  
Vesting Schedule:Vesting is per below schedule

 
                                                                       [Vesting
Table:Month DD, YYYY, quantity]


This Restricted Stock Units Award is made to you expressly on the condition that
the shares underlying such award are granted under and governed by the terms and
conditions of the Plan and the terms and conditions set forth in the attached
Exhibit A.
 
                        CHARLES RIVER LABORATORIES INTERNATIONAL, INC.


                                                     image011.jpg
[image011.jpg]  
                          
Victoria Creamer
                  CSVP & Chief People Officer
 













--------------------------------------------------------------------------------



2018IP Prospectus English
2018IP Plan Document English
 


EXHIBIT A
 
 
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD
 
 
Payment for Shares
 
          No payment is required for the Restricted Stock Units (“RSU”s) that
you receive under this Award, nor for the underlying Shares upon vesting of the
RSUs.
 
Vesting
 
            The RSUs that you receive under this Award will vest in accordance
with the “Vesting Schedule” set forth in the Award Document.
 
Restricted Units
 
            You may not sell, transfer, pledge or otherwise dispose of, make any
short sale of, grant any option for the purchase of or enter into any hedging or
similar transaction with the same economic effect as a sale, any RSUs, except as
provided in the next paragraph.
 
            Except as otherwise provided in the Plan, RSUs will not be
transferable by you other than by will or by the laws of descent and
distribution.  With the consent of the Committee, you may transfer RSUs to: (i)
your spouse, children or grandchildren (“Immediate Family Members”), (ii) a
trust or trusts for the primary benefit of you and/or any or all of such
Immediate Family Members or (iii) a partnership or other entity in which you
and/or any or all of such Immediate Family Members or trusts are the only
partners or equity participants; provided  that a transferee of RSUs must agree
in writing on a form prescribed by the Company to be bound by all provisions of
this Award Document and subsequent transfers of RSUs will be prohibited except
those in accordance with the Plan.  Following transfer, RSUs will continue to be
subject to the same terms and conditions as were applicable immediately before
transfer, and the events of termination of the section below entitled
“Termination” will continue to be applied with respect to you.
 
Termination
 
            If you cease to be an employee of the Company or an Affiliate for
any reason other than a termination by virtue of your death or a Full Career
Retirement, then (1) you will forfeit all of the unvested RSUs that you receive
under this Award without any consideration and (2) such shares of unvested RSUs
covered by this Award will revert to the Plan.


            If your employment with the Company is terminated by virtue of your
death, all of the unvested RSUs that you receive under this Award shall vest and
be settled on the date of such termination.


 
          If your employment with the Company is terminated by virtue of a Full
Career Retirement, the units shall continue to vest and be settled as they would
have absent an employment termination, subject to your continued compliance with
the restrictions set forth in below in “Retirement Restrictions.”



--------------------------------------------------------------------------------







For purposes of this Award Document:
“Full Career Retirement” means your termination of employment from the Company
and its subsidiaries and/or affiliates, other than for cause, on or after such
time that you have become Retirement Eligible.
“Retirement Eligible” means that you (i) have attained age 55, (ii) have a
minimum of 10 years of service with the Company and its subsidiaries and/or
affiliates (such service only to have deemed to have commenced at such time as
such subsidiary and/or affiliate became a subsidiary and/or affiliate of the
Company, (iii) the numerical sum of your age and years of service (as calculated
pursuant to clause (ii) above) is equal to at least 70, (iv) you have given
notice, in form satisfactory to the Company, to the Chief Administrative Officer
of the Company (or, if you are the Chief Administrative Officer, to the Chief
Executive Officer) of your  intent to retire specifying the exact intended date
of retirement to the Company (provided that prior to such notice the Company had
not already given you notice that you would be terminated), and remained
employed by the Company until the earlier of (a) the one year anniversary of the
date of such notice or (b) the date on which you experience a termination of
employment due to death or disability or you are terminated by the Company
without cause and (v) at the time you give such notice to the Company you also
provide the Company with a signed acknowledgement, in a form satisfactory to the
Company, reaffirming the covenants set forth below in “Retirement Restrictions.”
Retirement Restrictions
            For the period beginning on the date of your Full Career Retirement
and ending on the date on which the restricted unit would have become fully
vested absent a termination of employment (the “Restricted Period”), you shall
not, directly or indirectly, without the prior written consent of the Company,
(1) render services as an employee, consultant, director, partner or otherwise
to any person, entity, division, subsidiary or subgroup whose primary business
activity is in competition with the Company’s business, or (2) assist with the
creation of  (a) any entity whose primary business activity is in competition
with the Company’s business, or (b) any division, subsidiary or subgroup of an
entity whose primary business activity is in competition with the Company’s
business.  Nothing herein shall prohibit you from pursuing employment with any
corporation or entity engaged substantially in the discovery or development of
pharmaceuticals or medical devices as long as such company also manufactures,
markets and sells such products.  YOU ACKNOWLEDGE AND UNDERSTAND THAT THIS
SECTION MAY AFFECT YOUR RIGHT TO ACCEPT EMPLOYMENT WITH OTHER COMPANIES
SUBSEQUENT TO EMPLOYMENT BY THE COMPANY AND THAT THE RESTRICTIONS CONTAINED
HEREIN ARE SEPARATE AND APART AND IN ADDITION TO ANY SIMILAR RESTRICTIONS,
NON-COMPETE OR OTHERWISE, THAT YOU MAY BE SUBJECT TO PURSUANT ANY OTHER
AGREEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES.
Shares
            Upon the vesting of your RSUs, the underlying shares which have
vested will be transferred from the transfer agent to your stock account at
CRL’s stock plan administrator.
 
Withholding Taxes
 
            No shares will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of the
receipt of Shares upon vesting of the RSUs that you receive under this Award. 
These arrangements may include withholding of Shares that otherwise would be
released to you when the RSUs vest or surrendering of RSUs or shares that you
already own.  The Fair Market Value of RSUs or Shares that are withheld or that
you surrender, determined as of the date when the taxes otherwise would have
been withheld in cash, will be applied as a credit against the taxes.
 
Lock-Up Period



--------------------------------------------------------------------------------



 
            If requested by the Company, you hereby agree that you will not
sell, transfer, pledge, otherwise dispose, make any short sale of, grant any
option for the purchase of or enter into any hedging or similar transaction with
the same economic effect as a sale, any Shares (or other securities of the
Company) held by you (other than those included in the registration) for a
period specified by the representative of the underwriters of the Common Stock
(or other securities of the Company) not to exceed 180 days following the
effective date of a registration statement of the Company filed under the
Securities Act.
 
            You agree to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto.  In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, you will provide, within
10 days of the request, the information required by the Company or the
representative in connection with the completion of any public offering of the
Company’s securities pursuant to a registration statement filed under the
Securities Act.  The obligations described in this section entitled “Lock-Up
Period” will not apply to a registration relating solely to employee benefit
plans on Form S-3 or Form S-8 or similar forms that may be promulgated in the
future, or a registration relating solely to a Rule 145 transaction on Form S-4
or similar forms that may be promulgated in the future.  The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of the 180-day period.
 
Recoupment
 
            Shares awarded under this Award Agreement are subject to recoupment
in accordance with the Company’s Corporate Governance Guidelines, as may be
revised from time to time, and/or any other so-called recoupment, clawback or
similar policy that may be approved by the Board of Directors of the Company or
any committee thereof.
Section 409A of the Code
 
            This Award is intended to exempt and/or comply with Section 409A of
the Internal Revenue Code, as amended (the “Code”) and shall be administered,
interpreted and construed accordingly.  The Company may, in its sole discretion
and without your consent, modify or amend the terms of this Award Agreement,
impose conditions on the timing and effectiveness of the issuance of the
Restricted Stock Units, and/or take any other action it deems necessary to cause
this Award Agreement to be exempted from Section 409A (or to comply therewith to
the extent the Company determines it is not excepted).  Notwithstanding, you
recognize and acknowledge that Section 409A may affect the timing and
recognition of payments due hereunder, and may impose upon you certain taxes or
other charges for which you are and shall remain solely responsible.  If the
Company considers you to be one of its “specified employees” and you are a U.S.
taxpayer, in each case, at the time of your “separation from service” (as such
terms are defined in the Code) from the Company, no conversion specified
hereunder shall occur prior to the expiration of the six-month period measured
from the date of your separation from service from the Company to the extent
required to comply with Section 409A of the Code.


No Guarantee of Continued Service
 
          YOU ACKNOWLEDGE AND AGREE THAT EXCEPT AS OTHERWISE PROVIDED HEREIN THE
VESTING OF SHARES PURSUANT TO THE “VESTING SCHEDULE” HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE OF THE COMPANY OR ITS AFFILIATES.  YOU FURTHER
ACKNOWLEDGE AND AGREE THAT THIS AWARD DOCUMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE “VESTING SCHEDULE” DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD OR AT ALL
AND WILL NOT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE COMPANY’S RIGHT OR ITS
AFFILIATE'S RIGHT TO TERMINATE YOUR EMPLOYMENT AT ANY TIME, WITH OR WITHOUT
CAUSE.
 



--------------------------------------------------------------------------------



Entire Agreement; Governing Law
 
            The Plan and this Award Document constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof.  This Award Document may not be modified
in a manner that is materially adverse to your interest except by means of a
writing signed by the Company and you.  This Award Document is governed by the
internal substantive laws of but not the choice of law rules of the State of
Delaware.
         
 






 










 



